EXHIBIT 10.1
 
COMPROMISE AND SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This  Settlement  Agreement  (“Agreement”)
is  made  by  and  between  Bitzio,  Inc.,  a Delaware corporation (“Bitzio”)
and Dvaraka Marketing, LLC, a California limited liability company (“Dvaraka”)
and Amish Shah, an individual residing in California (“Shah”).  Shah and Dvaraka
are herein after referred to jointly as “the Shah Parties.”  This Agreement is
effective as of this 15th day of August, 2012 (“Settlement Effective
Date”).  Bitzio and the Shah Parties are sometimes referred to collectively
herein as the “Parties” and/or individually as a “Party.”
 
RECITALS
 
A.        Dvaraka and Bitzio entered into a consulting agreement dated December
1, 2011 (the “Dvaraka Consulting Agreement”) pursuant to which Dvaraka provides
the services of Shah.
 
B.         Shah and Bitzio have entered into a stock option agreement dated
September 30, 2011 (the “Option Agreement”) in connection with the acquisition
of Digispace Solutions, LLC, pursuant to which Shah was granted an option to
purchase 500,000 shares of common stock of Bitzio (the “Options”).
 
C.         Pursuant to agreements dated August 3, 2011, September 1, 2011,
September 30, 2011, and December 19, 2011, Bitzio (through its wholly owned
subsidiary Digital Solutions, Inc. dba DigiSpace Holdings,
Inc.),  purchased  on  January  10,  2012  all  of  the  equity  of  Digispace
Solutions LLC from Shah and his former partner, Jose Rivera (collectively, the
“Digispace Share Acquisition Agreement”).
 
D.         Subsequently, Digital Solutions, LLC merged into Digital Solutions,
Inc. with Digital Solutions, Inc. the surviving entity.
 
E.         Certain disputes have arisen regarding the terms of the Dvaraka
Consulting Agreement and the DigiSpace Share Acquisition Agreement and each
party’s compliance with the terms thereof, as well as disputes over Shah’s
performance of his duties as an officer and director of Bitzio and/or certain of
its subsidiaries, and various actions taken in relation thereto (the “Dispute”).
 
F.         Following good faith negotiations, with no Party admitting liability,
the Parties seek to extinguish all claims which they have or may have against
each other arising from the  Dispute, save and except only breaches of
obligations of this Agreement and the related agreements incorporated herein.
 
I.  AGREEMENT

 
Except for the obligations set forth in this Agreement, each party, in
consideration of the promises and concessions made by the other, hereby
compromises and settles any and all past, present, or future claims, demands,
obligations, or causes of action, whether based in tort, contract, or other
theory or theories of recovery, at law or in equity, which that party has
against the other party and/or the other party's predecessors and/or successors
in interest, heirs, assigns, and agents, arising from the Dispute.
 
 
1

--------------------------------------------------------------------------------

 
 
II.  CONSIDERATION
 
In consideration of this Settlement Agreement, the Parties have entered into the
mutual releases set forth below and the agreements and covenants set forth
herein.   In addition, the Parties hereby (a) terminate the Dvaraka Consulting
Agreement and the Option Agreement, and (b) concurrently enter into the Shah
Agreement in the form attached hereto as Exhibit A, including  the  DigiSpace 
Asset  Purchase  Agreement  and  the  TAC  Purchase  Agreement referenced
therein.  The DigiSpace Asset Purchase Agreement, TAC Purchase Agreement and the
Shah Agreement are incorporated herein as though fully set forth.  This
Agreement is the Settlement Agreement referenced in Article 1.3 of the Shah
Agreement.   Shah hereby resigns as an officer and director of Bitzio and of
each and every subsidiary of Bitzio.
 
III.  RELEASES
 
Release by the Shah Parties. With the exception of the representations,
warranties, and/or obligations under this Agreement, which are not released,
Shah and Dvaraka, for and on behalf of himself and itself, and his and its
present and future executors, trustees, beneficiaries, administrators, trusts,
parent, subsidiary and affiliated companies, successors, affiliates, assigns,
officers, partners, directors, employees, shareholders, managers, members,
lenders, attorneys, and agents, or any and all other persons who could claim
through him or it (collectively, the “Shah Releasors”), do hereby
unconditionally and irrevocably remise, release, acquit, forever discharge and
covenant not to sue Bitzio, or its trustees, beneficiaries, administrators,
trusts, parent companies, subsidiaries, successors, affiliates, assigns,
officers, directors, employees, shareholders, managers, members, and agents,
including, without limitation, all current and former officers and directors of
Bitzio and each of its subsidiaries, from any and all claims, counterclaims,
actions, causes of action, suits, debts, demands, set-offs, costs, losses,
expenses, sums of money, accounts, reckonings, debts, charges, complaints,
controversies, disputes, damages, judgments, executions, promises, omissions,
duties, agreements, indemnitees, rights, and any and all demands, obligations
and liabilities, of whatever kind or character, direct or indirect, both in law
and in equity, whether known or unknown or capable of being known, suspected or
unsuspected, and whether or not concealed or hidden, which have existed or may
have existed or which do exist or may exist.
 
Release by Bitzio. With the exception of the representations, warranties, and/or
obligations under this Agreement, which are not released, Bitzio, for and on
behalf of itself, and its subsidiaries, affiliated companies, successors,
affiliates, assigns, officers, partners, directors, employees, shareholders,
managers, members, lenders, attorneys, and agents, or any and all other persons
who could claim through it (collectively, the Bitzio Releasors), do hereby
unconditionally and irrevocably remise, release, acquit, forever discharge and
covenant not to sue Shah or Dvaraka, or his or its administrators, executors,
trustees, beneficiaries, administrators, trusts, parent companies, subsidiaries,
successors, affiliates, assigns, officers, directors, employees, shareholders,
managers, members, and agents, including, without limitation, all current and
former officers and directors of Dvaraka and each of its subsidiaries, from any
and all claims, counterclaims, actions, causes of action, suits, debts, demands,
set-offs, costs, losses, expenses, sums of money, accounts, reckonings, debts,
charges, complaints, controversies, disputes, damages, judgments, executions,
promises, omissions, duties, agreements, indemnitees, rights, and any and all
demands, obligations and liabilities, of whatever kind or character, direct or
indirect, both in law and in equity, whether known or unknown or capable of
being known, suspected or unsuspected, and whether or not concealed or hidden,
which have existed or may have existed or which do exist or may exist.
 
 
2

--------------------------------------------------------------------------------

 


IV.  FULL RELEASE OF KNOWN AND UNKNOWN CLAIMS WAIVER OF LEGAL RIGHTS


It is the intention of the Shah Parties and Bitzio that this Agreement be
effective as a full release of each and every matter to which specific or
general reference is made herein. The Shah Parties and Bitzio expressly
acknowledge the limiting provisions of  Cal.Civ.C., § 1542.   The Shah Parties
and Bitzio each acknowledge that each is familiar with, and has discussed with
their respective counsel, § 1542, which provides as follows:
 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 
The Shah Parties and Bitzio each waives and relinquishes any rights and benefits
which each has or may have under  Cal.Civ.C. § 1542 to the full extent that each
may lawfully waive all such rights and benefits pertaining to the subject matter
of this Agreement. The Shah Parties and Bitzio each acknowledge that each is
aware that they may hereafter discover facts in addition to or different from
those which they now know or believe to be true with respect to the subject
matter of the Agreement, but it is their mutual intention herein to fully and
finally forever settle and release any and all matters, disputes, and
differences, known or unknown, which heretofore have existed between them,
except as are created herein. In furtherance of this mutual intent, the releases
herein given shall be, and will remain, in effect as full and complete general
releases, notwithstanding discovery or existence of any additional or different
facts hereafter.
 
The Shah Parties and Bitzio agree that the settlement and compromise herein is
in their collective best interests.
 
V.  MUTUAL REPRESENTATIONS


Each Party to this Agreement hereby represents, warrants and agrees as follows:
 
A.        Such Party has received competent and independent legal advice from
its counsel regarding the meaning and legal effect of and the advisability of
entering into this Agreement and fully understands the same;
 
B.         Each of the Parties is the owner of the claims herein released and
have not assigned to any person or entity any claims against any other Party
whom they are releasing herein;
 
C. Each person executing this Agreement warrants that he or she has the full
right and authority to enter into this Agreement on behalf of the Party on whose
behalf he or she purports to act and the full right and authority to bind fully
said Party to the terms and obligations of this Agreement; and
 
D. This Agreement and the releases set forth above shall be valid and
enforceable notwithstanding any breach or failure to perform by any Party of
this Agreement or of the DigiSpace Asset Purchase Agreement or Shah Consulting
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
VI.   NONDISPARAGEMENT
 
The Parties agree that they will not make any negative or derogatory remarks
about the other party. In this regard, the Parties agree that they each shall be
entitled to indicate that, the dispute between the Parties has been resolved
amicably. Any other statement about the relationship of the Parties, including
any press release or communication to vendors, suppliers, employees and
third-parties, if beyond merely confirming certain terms of this Agreement,
shall be provided to the other party in advance for approval or disapproval,
provided that if such disclosure is required by applicable law, the other party
shall act reasonably and provide either approval or comments, in writing, within
two (2) days of request, or shall be deemed to have granted approval.
 
VII.   ADDITIONAL COVENANTS AND CONDITIONS
 
A.        Successors, Assigns and Third Parties:  This Agreement shall inure to
the benefit of and be binding upon the Parties to this Agreement and their
respective owners, heirs, successors, assigns, attorneys, agents, employees,
directors, consultants, advisors, representatives (past and present), and each
of them.  Further, the releases of the Parties and entities who are not
signatories to this Agreement are made expressly for their benefit and they
shall be deemed third party beneficiaries of this Agreement and the General
Releases contained herein.
 
B.        Further Assurances:   The Parties agree to perform such acts and to
prepare, execute and file any documents or stipulations reasonably required to
perform the covenants contained herein, to satisfy the conditions contained
herein or to give full force and effect to this Agreement.
 
C.        Meaning of Pronouns and Effect of Captions:   As used in this
Agreement, the masculine, feminine and/or neuter gender, in the singular or
plural, shall be deemed to include the others whenever the text so requires.
Captions and paragraph headings are inserted solely for convenience and shall
not be deemed to restrict or limit the meaning of the text.
 
D.        Interpretation:  Each Party acknowledges that it has received
independent legal advice regarding this Agreement and has had the opportunity to
negotiate modifications to the language of this Agreement.   Accordingly, in any
dispute regarding the interpretation or construction of this Agreement, no
presumption shall operate in favor of or against any Party by virtue of its role
in drafting or not drafting the terms and conditions set forth herein.
 
E.        Admissions:  This Agreement is intended to be in compromise and
settlement of doubtful, disputed and unliquidated claims.   Nothing herein shall
constitute or be asserted as constituting any admission of liability or
wrongdoing by or against any Party.
 
F.        Counterparts:  This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original.  This Agreement shall
be deemed fully executed when all Parties have executed at least one of the
counterparts, even though no single counterpart bears all such signatures.
 
 
4

--------------------------------------------------------------------------------

 
 
 
G.         Notices: All notices required hereunder may be given as follows:


(a)
To the Shah Parties:
Dana B. Robinson, Esq. Techlaw LLP
   
3655 Nobel Dr. Ste. 620
San Diego, CA 92122
   
dana@techlawllp.com
     
(b)
To Bitzio
Bitzio, Inc.
    548 Market Street, Suite 18224     San Francisco, California 94104          
With a copy by email to:
David Lewis
    davidllewis@rogers.com

 
H.        Governing
 Law:    This  Agreement  shall  be  governed  by  and  construed  in accordance
with the laws of the State of California and deemed performed in the County of
San Diego, California.  The parties consent to the jurisdiction and venue of the
U.S. District Court, Southern District of California, as set forth above.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement
effective on the day and year set forth above.
 
 
By:
[btzo_ex101001.jpg]       AMISH SHAH               DVARAKA MARKETING, LLC, a
limited liability       company formed under the laws of California            
        By:  [btzo_ex101002.jpg]       AMISH SHAH, CEO       I am authorized
to bind DVARAKA MARKETING, LLC.                       BITZIO, INC., a
corporation incorporated under the laws of Nevada             By: 
[btzo_ex101003.jpg]       William Schonbrun CEO
I am authorized to bind Bitzio, Inc.
 

 
 
6

--------------------------------------------------------------------------------